Citation Nr: 0840078	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Atlanta, Georgia


THE ISSUE

Entitlement to enrollment in a higher Priority Group for VA 
medical care benefits.  


(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), for a cervical spine 
disability, for head trauma residuals, for a shoulder 
disability, and for a lumbar spine disability are the subject 
of a separate appellate decision).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to July 
1974.  

This matter arises from a March 2004 decision in which the VA 
Health Eligibility Center in Atlanta, Georgia, placed the 
veteran in Priority Group 7c for VA medical care benefits.  
In April 2004, the veteran filed a notice of disagreement 
(NOD) with his Priority Group classification.  

In June 2004, the Health Eligibility Center informed the 
veteran that he was placed in Priority Group 5.  In a July 
2004 letter, the Health Eligibility Center informed the 
veteran that his correspondence was being forwarded to the 
Enrollment Coordinator at the Atlanta VAMC.  In 
correspondence received at the RO in August 2004, the veteran 
indicated that he continued to disagree with his Priority 
Group classification, and stated that he wanted to be placed 
in Priority Group 3 or 2. 

For the reasons expressed below, the claim for enrollment in 
a higher Priority Group for VA medical care benefits-for 
which the veteran has completed the first of two actions 
required to place this matter in appellate status-is being 
remanded to the VAMC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that, in March 2004, VA placed the 
veteran in Priority Group 7c for VA medical care benefits.  
In April 2004, the veteran expressed disagreement with his 
Priority Group classification.  While the veteran was placed 
in a higher Priority Group in June 2004, he continued to 
disagree with his Priority Group classification.  

By filing a timely NOD with the March 2004 classification, 
the veteran has initiated appellate review on that issue; 
however, VA has yet to issue a SOC with respect to that 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the VAMC for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

The VAMC must furnish to the veteran and 
his representative a SOC as regards the 
claim for enrollment in a higher Priority 
Group for VA medical care benefits, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to enrollment in a higher 
Priority Group for VA medical care 
benefits -a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

